Name: Commission Regulation (EEC) No 186/85 of 24 January 1985 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  tariff policy
 Date Published: nan

 No L 21 /8 Official Journal of the European Communities 25 . 1 . 85 COMMISSION REGULATION (EEC) No 186/85 of 24 January 1985 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 9 (3) and 10 (3) thereof, Whereas, under Commission Regulation (EEC) No 1303/83 (3), as amended by Regulation (EEC) No 1701 /84 (4), import licences are required for mush ­ rooms in brine falling within Common Customs Tariff subheading 07.03 E and for mushrooms in vinegar falling within Common Customs Tariff subheading 20.01 C, it being understood that when protective measures are applied against imports of the cultivated product they remain subject to the system of import licensing during the period of application of such measures ; Whereas the protective measures previously introduced have been discontinued ; whereas so that the trend of imports can be closely followed, import licence arran ­ gements should be introduced whereby four separate types of import licence are issued, namely for culti ­ vated mushrooms in brine, mushrooms in brine other than cultivated mushrooms, cultivated mushrooms in vinegar and mushrooms in vinegar other than culti ­ vated mushrooms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following products are hereby added to the table in Article 7 of Regulation (EEC) No 1303/83 : 'CCT heading No NIMEXE code Description ex 07.03 E ex 07.03.61 Cultivated mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption ex 07.03 E ex 07.03.61 Mushrooms, other than cultivated mushrooms, provisionally preserved in brine, in sulphur water or in other preservative solu ­ tions, but not specially prepared for immediate consumption ex 20.01 C ex 20.01.30 Cultivated mushrooms prepared or preserved by vinegar or ace:tic acid ex 20.0 1 C ex 20.01.30 Mushrooms, other than cultivated mushrooms, prepared or preserved by vinegar or acetic acid ' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 February 1985 . (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 11 . (3) OJ No L 138, 27. 5 . 1983, p . 25 . O OJ No L 161 , 19. 6. 1984, p. 10 . 25. 1 . 85 No L 21 /9Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1984. For the Commission Frans ANDRIESSEN Member of the Commission